Citation Nr: 1432501	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-22 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical neck subluxation, C3 associated with herniated nucleus pulposus (HNP) L5-S1 status post lumbar laminectomy.

2.  Entitlement to an initial rating in excess of 50 percent for migraine headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran had active service from March 1991 to March 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This case was previously before the Board in November 2011 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  Although the evidence of record suggests that the Veteran may be unable to maintain substantially gainful employment due to her service-connected disabilities, TDIU has already been awarded to the Veteran, effective December 7, 1999, based on her service-connected disabilities.  Thus, the matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran's cervical neck subluxation has not manifested in loss of range of motion to the extent that forward flexion of the cervical spine is limited to 30 degrees; the Veteran's combined range of cervical spine motion is less than 170 degree; or, muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour.  

2.  The Veteran is in receipt of the maximum schedular rating assignable for migraine headaches, and does not warrant referral for consideration of an extraschedular rating.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for cervical neck subluxation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242 (2013).

2.  There is no legal basis for the assignment of a disability evaluation in excess of 50 percent for migraine headaches.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This case was remanded by the Board in November 2011 to obtain Social Security Administration (SSA) records, outstanding treatment records, and to provide the Veteran a contemporaneous VA examination.  SSA records were associated with the Veteran's claims file in December 2011.  In a December 2011 letter, the AOJ requested that the Veteran complete and return the enclosed VA Form 21-4142.  The Veteran did not do so.  Additionally, the AOJ obtained updated VA treatment records and provided a VA examination in January 2012.  As such, the Board finds that there was substantial compliance with the November 2011 remand directives.  

Duties to Notify and Assist 

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

The appeal for higher initial disability ratings arises from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's service treatment records, VA treatment records, private treatment records, and SSA records are of record.  VA provided the Veteran with medical examinations in November 2006, December 2007, March 2009, and January 2012.  The VA examination reports reflect that the examiners reviewed the Veteran's claim file, recorded her current complaints, conducted an appropriate examination, and rendered findings pertinent for consideration under the applicable schedular rating criteria.  Thus, the Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria for Increase Rating Claims

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence of record be discussed.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing a veteran's symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  

Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A staged rating is warranted if the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings.

Increased Rating for Cervical Neck Subluxation

The Veteran's cervical neck subluxation is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating requires forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires that the condition be manifested by unfavorable ankylosis of the entire cervical spine.  

A 100 percent rating requires unfavorable ankylosis of the entire spine.  

The notes applicable to the General Formula are as follows:
Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2013).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247 (2013).  

At a November 2006 VA spine examination, performed in conjunction with an increased rating claim for her service-connected HNP L5-S1 status post lumbar laminectomy, the Veteran reported that she had pain in her upper back and neck and spasms in her neck and shoulders.  She denied any loss of function of her bowel or bladder.  Upon examination, there was no evidence of muscle spasms or weakness in her cervical neck, but tenderness to palpation was noted.  Cervical spine x-rays revealed 1-2 millimeter forward subluxation of C3 in respect to C4 and minimal intervertebral foramina encroachment on the left side at C3-C5.

Treatment records from Dr. Holder, dated November 2006 through August 2008, noted that the Veteran regularly reported pain in her neck and trapezius area.  In a December 2006 letter, Dr. Holder stated that the Veteran's lower back pain had progressed to involve her cervical spine in the form of neck and shoulder pain.  

A January 2007 VA treatment record noted that the Veteran received trigger point injections for muscle pain every 3 weeks, which she found very beneficial. 

At her December 2007 VA spine examination, the Veteran reported that her lumbar pain radiated up her back and into her neck and shoulders.  She described the pain as a constant ache and rated it as 9/10.  She stated that she also experienced numbness, stiffness, weakness, and 1-2 flare-ups per day.  She noted that her stiffness radiated into her trapezius and arms.  She reported that she took methadone for her lumbar spine condition and received trigger point shots every couple of weeks for her cervical neck pain.  She denied any incapacitating episodes or additional functional limitations during her flare-ups and stated she was able to maintain activities of daily living, but was unable to play sports.  

VA follow-up treatment records dated February 2008 through July 2008 noted that the Veteran continued to take methadone for neck and back pain.  VA treatment records from February 2009 through October 2009 noted that the Veteran received acupuncture from the VA and continued to see an outside provider for trigger point injections for her chronic pain.  

A March 2009 VA fibromyalgia examination report noted that the Veteran's cervical neck subluxation was stable, that she was treated with hydrocodone, ibuprofen, metaxalone, that her response to treatment had been fair, and that she experienced nausea and fatigue as side effect of her medications.  The Veteran reported severe constant pain on a daily basis.  Upon examination, she had tenderness to palpitation in her mid-neck area and painful motion, but no ankylosis, muscle spasms, atrophy, guarding, or weakness.  The Veteran had normal muscle strength and sensory examinations of her upper extremities.  Reflex examination of her upper extremities revealed hyperactivity without clonus.  Upon range of motion testing the Veteran had cervical flexion to 45 degrees, extension to 15 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 80 degrees.  Her combined range of motion was 270 degrees.  Pain was noted during range of motion testing.  The examiner indicated that the Veteran's lumbar laminectomy, including her cervical neck subluxation, limited any physical or sedentary work, as the Veteran reported severe pain in all positions and heavy sedation from her pain medications.

A May 2010 treatment record indicated that the Veteran reported that her chronic neck pain was 8-10/10 at its worst and 2-4/10 at its best.  She described her pain as a crushing, pressure, tenderness.  She indicated that it was mitigated by heat and aggravated by exercise.  A December 2010 treatment record noted that she rated her neck pain as 8/10.  A February 2011 treatment record noted that the Veteran had somewhat decreased cervical spine range of motion and tightness in her trapezius muscles.  A December 2011 VA record noted that the Veteran was doing well on treatment and that she had been receiving the injections for her occipital and cervical neck pain.

SSA records indicate that the Veteran was awarded SSA disability for a back disorder noted as discogenic and degenerative, effective June 1999.  An SSA memorandum notes that the Veteran worked from June 2008 to November 2008, and then returned to receiving SSA disability benefits.  The Board notes that the medical evidence associated with the Veteran's SSA records was outside the period on appeal or is duplicative of the evidence of record.

At her January 2012 examination, range of motion testing indicated that the Veteran had forward flexion and extension to 45 degrees or greater without evidence of pain.  The Veteran had right lateral flexion with pain to 25 degrees, left lateral flexion with pain to 20 degrees, and right and left lateral rotation to 80 degrees or greater without evidence of pain.  Her combined range of motion was 295 degrees.  She was able to perform repetitive-use testing without any additional limitations.  With regard to functional impairment, the Veteran was noted to have less movement than normal, painful movement, and localized tenderness or pain to palpation.  She reported that her cervical spine condition affected her ability to work as her pain was aggravated by increased stress.  There was no evidence of guarding or muscle spasm of the cervical spine and her muscle strength, sensory, and reflex examination results were normal.  The examiner stated that the Veteran did not have IVDS of the cervical spine or any neurological abnormalities related to her cervical spine condition.

In consideration of the evidence of record, the Board finds that the Veteran's disability does not warrant a rating in excess of 10 percent.  Specifically, even considering the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) the evidence is against a finding that the Veteran's cervical neck subluxation has manifested in loss of range of motion to the extent that forward flexion of the cervical spine is limited to 30 degrees; the Veteran's combined range of cervical spine motion is less than 170 degree; or, that she has severe muscle spasms or guarding.  Additionally, the Veteran has not been diagnosed with IVDS.  As such, the provision of 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247 (2013) are inapplicable.  

With regard to neurological manifestations, the Veteran is separately service connected for right and left upper extremity neuropathy and right and left leg radiculopathy.  As the Veteran has not appealed those ratings, those symptoms will not be addressed.  With regard to other neurological manifestations, the January 2012 examination reported included a detailed neurological examination that indicated that the Veteran's muscle strength, sensory, and reflex examination results were normal.  Moreover, the January 2012 examiner expressly stated that the Veteran had no neurological abnormalities related to her cervical spine condition.  Although the Veteran is competent to state that she experienced subjective numbness in her mid-neck, the probative medical evidence indicates that a separate rating for neurological manifestations is not warranted.

Accordingly, the Board finds that the weight of the evidence is against assigning a rating in excess of 10 percent.  As the preponderance of the evidence is against granting a rating in excess of 10 percent, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Increased Rating for Migraine Headaches

The Veteran's service-connected migraine headaches are currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" nor has the Court.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also does not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

A VA treatment record in September 2006 noted that the Veteran reported migraine headaches and was prescribed medication for pain management.  She described her headaches as generally mild, but indicated that she had three severe headaches that began as a low-grade dull pain and escalated into incapacitating headaches with nausea, photophobia, and occasional vomiting.  She reported that pain medication was not helpful and that she had gone to the emergency room for treatment twice.  

Private treatment records from Dr. Holder, dated in November 2006, noted that the Veteran reported increased migraines, which occurred approximately twice a week and encompassed her entire head.  

A January 2007 VA treatment record noted that the Veteran's migraines were substantially improved and well controlled with Topamax.  Treatment records dated in May 2007 from F.F. Thompson hospital noted that the Veteran reported she had a global headache, that she rated her pain as 9/10, and had photophobia, nausea, and vomiting.  She also stated that her migraine was not relieved by her medication. 

At her December 2007 VA examination, the Veteran reported that she had incapacitating migraines accompanied by nausea, fatigue, phonophobia, and photophobia once per month.  She also reported dull aching headaches, accompanied by nausea, which occurred on a daily basis and lasted between 3 hours and all day.  She indicated that she took topiramate daily for headache prevention and that when she had a migraine she had to lie down in a dark room.   

VA follow-up treatment records dated February 2008 through February 2009 noted that the Veteran continued to experience frequent incapacitating migraines accompanied by vomiting, phonophobia, and photophobia.  

A March 2009 VA fibromyalgia examination report noted that the Veteran reported that her migraines were increasingly worse.  It was noted that her current treatment included injections and zolitriptan and that she had a fair response to treatment, but had some nausea from the medication.  The examiner stated that most of the Veteran's attacks were prostrating, lasted 1-2 days, and had a significant effect on her occupation because she was unable to work during her migraine headaches.

An October 2009 treatment record noted that the Veteran received Botox (botulinum toxin) injections for her migraine pain from an outside provider.  A December 2010 treatment record noted that she continued to receive Botox injections from a private provider approximately every 2 months.  She reported that her pain was 7 at its least painful, 10 at its worst, and was continuous, that her pain was mitigated by heat, aggravated by stress, and that the pain interfered with all aspects of her life.  

A March 2011 treatment record noted that the Veteran had significant improvements with Botox treatment for her headaches previously from a private physician, that her last treatment was 4 months ago, and that she was now experiencing worsening headaches.  A July 2011 treatment record noted that the Veteran had restarted on Botox injections for her migraine headaches and that she reported more frequent headache episodes.  A December 2011 VA record noted that the Veteran was doing well on treatment and that had been receiving the injections for her occipital pain.  It was noted that she had experienced some headaches.  

At her January 2012 VA examination, the Veteran was diagnosed with migraines and was treated with Verapamil, zolmitriptan as needed, and on Botox injections every 3-4 months.  It was noted that the Veteran still experienced pulsating or throbbing head pain on both sides of her head, nausea, vomiting, and sensitivity to light and sound.  Her headaches were characterized as prostrating attacks, which occurred more than once per month, and lasted less than a day.  The Veteran's headaches were noted to impact her ability to work, in the form of increased loss time from work.

A February 2012 treatment record noted that the Veteran received Botox injections for her migraine headaches with excellent response for the 2-2.5 months and that only in the last 2 weeks had she again had migraine headaches.  Otherwise, she had been essentially headache-free.  A subsequent February treatment record indicated that the Veteran received trigger point injections that she felt helped the pain in her trapezius muscles and received Botox injections every 3 months to help control her migraine headaches.  She had more problems with her headaches about one week prior to her next injection and at times needed prednisone to break the headache cycle.  A July 2012 VA treatment record noted the Veteran had only a couple mild migraine episodes in the last 6 weeks.  She was noted to have some sore spots in her occipital region after her Botox injection therapy.   
The Board notes that during the pendency of the appeal, the RO granted the Veteran's the maximum allowable rating under Diagnostic Code 8100, 50 percent, effective September 15, 2006, the date of the Veteran's claim for service connection.  As such, neither an increased schedular rating nor an earlier effective date is warranted.  38 U.S.C.A. § 5110 (b)(1) (West 2002); 38 C.F.R. §§ 3.400 (b)(2)(i) (2013) (stating that the effective date for a grant of service connection is the date of receipt of claim, or the day entitlement arose, whichever is later), 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  

Additionally, as will be discussed below, the Board has considered whether the Veteran is entitled to referral for extraschedular consideration for her migraine headache disability.  However, the Board finds that the schedular rating criteria contemplate the symptoms associated with her migraine headache disability and therefore referral is not warranted. 

Accordingly, the Board finds that the weight of the evidence is against assigning a rating in excess of 50 percent.  As the preponderance of the evidence is against granting a rating in excess of 50 percent, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration.  Thun v. Peake, 22 Vet App 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).  

Here, the rating criteria more than reasonably describe the Veteran's disabilities and symptomatology.  The Veteran has not submitted evidence indicating that either disability constitutes "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  

Thus, the Board finds that referral for extraschedular consideration is not warranted.  The symptoms of the Veteran's service-connected migraines and cervical spine subluxation are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  

With regard to the Veteran's migraines, her symptoms of very frequent prostrating attacks characterized by throbbing pain, photophobia, phonophobia, and nausea are congruent with the disability picture represented by the 50 percent rating assigned herein.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  With regard to the Veteran's cervical spine subluxation, her symptoms, including decreased range of motion, decreased sensation, and pain, are clearly contemplated in the Schedule and provided for in the respective rating assigned herein.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2013) is not met.  

Consequently, the Board finds that the available schedular evaluations are adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the Veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

ORDER

Entitlement to an initial disability rating in excess of 10 percent for cervical subluxation is denied.  

Entitlement to an initial disability rating in excess of 50 percent for migraines is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


